DETAILED ACTION
This action is in response to applicant's amendment filed 06/13/22.
The examiner acknowledges the amendments to the claims.
Claims 1-6, 11-18, 26-27, 29-30 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 06/13/2022, with respect to none of the prior art of record teaching a bumper extending from a second segment parallel to a third segment in addition to the limitations of claim 26, have been fully considered and are persuasive.  The prior art rejections of claims 5 and 26 have been withdrawn. 
In light of the amendments to independent claims 1, 11, 14, 15, and 29, the prior art rejections of claims 1-4, 6, 11, 14-18, 27, 29-30 have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Albert Ferro on Wednesday, July 20, 2022.
The application has been amended as follows: 

To the claims:
Claim 12 is cancelled.
Claim 13 is cancelled.

Reasons for Allowance
Claims 1-6, 11, 14-18, 26-27, 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding the independent claims 1, 11, 14, 16, and 29, see the reasons for indication of allowable subject matter on pages 17-18 of the office action filed 04/12/2022.  Regarding independent claim 26, none of the prior art of record, alone or in combination, teaches or renders obvious a system including, inter alia, a first segment extending along a longitudinal axis, a second segment extending transverse to the first segment and including a cutting edge, a third segment extending from the second segment such that the third segment is generally parallel to the longitudinal axis of the first segment, and a bumper extending from the second segment parallel to the third segment, the cutting edge being disposed between the bumper and the third segment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771